Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sekiguchi et al (US PG Pub No. 2019/0072059) teaches 
A failure determination device for an internal combustion engine equipped with a supercharger, the failure determination device determining a failure of a breather pipe that is connected between a crankcase and an intake passage at a position on an upstream side of the supercharger to communicate the crankcase and the intake passage with each other, 
Detecting a failure of the breather pipe through pressure pulsations detected by a pressure sensor in the pipe.
However the prior art of record fails to show or adequately teach
wherein the breather pipe is constituted by a double pipe including an inner pipe that communicates the crankcase and the intake passage with each other, and an outer pipe that is arranged around the inner pipe with a predetermined spacing held therebetween to encircle the inner pipe and that defines an enclosed space between the inner pipe and the outer pipe, and 
the failure determination device comprises: 
a communication passage that communicates the enclosed space in the breather pipe and a portion of the intake passage located on a downstream side of the supercharger with each other; 
a breather outer-pipe pressure detector that detects, as breather outer-pipe pressure, pressure in the enclosed space in the breather pipe; 
an intake pressure detector that detects, as intake - 44 -pressure, pressure in the intake passage on the downstream side of the supercharger; a determination threshold setting unit that sets, in accordance with the detected intake pressure, 
a determination threshold used to determine whether a failure has occurred; and 
a failure determination unit that determines that the breather pipe is failed, when the detected breather outer- pipe pressure is higher than or equal to the determination threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE C JIN/Primary Examiner, Art Unit 3747